DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-19 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Mori (U.S Pub # 20060161593).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan (U.S Pub # 20160328432) in view of Mori (U.S Pub # 20060161593) and in further view of Tekade (U.S Pub # 20150142745).
With regards to claim 1, Raghuanathan discloses a system comprising: 
a computer readable storage medium storing program instructions; and 
a computer hardware processor in communication with the computer readable storage medium, wherein the program instructions, when executed by the computer hardware processor, cause the computer hardware processor to: 
process data associated with a first time-series stored in a log ([0026] manage time-series data through time series managers); 
determine that a backup is triggered ([0037] may replicate all time-series data sets associated with a single logical identifier as opposed to individually replicating the time series data sets or individually indicating which time series data are to be replicated. These time series data sets may be replicated across different data centers); 
write the data to a disk in a first data file in association with the first time-series ([0037, 0106] replicate by reading and writing associated data); 
record via a separate log that the first data file is written to the disk ([0048] the time series manager may also include an indexing layer to keep track where time series data sets are stored).
Raghuanathan does not disclose however Mori discloses:
determine that the first data file is a compacted data file ([0036] compresses the audit log file to generate a compressed file); and 
delete one or more third data files compacted to form the first data file in response to the backup being completed ([0058, 0168] transfers the compressed file stored local storage to external storage and deletes the transferred log file in the local storage medium after completion of transfer).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the time series system of Raghuanathan by the system of Mori to reduce storage space needed after a backup is completed.
	One of ordinary skill in the art would have been motivated to make this modification in order to improve a backup operation by simplifying a transfer of a file to outside (Mori [0010]).
Tekade discloses:
perform an incremental backup of a second data file associated with the first time-series and received prior to the backup being triggered ([0308] incremental backup of a file whenever a change happens).
delete after the backup is completed ([0214] after the copy is made at the backup store, the copy at the backup store is deleted after a retention period).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the time series system of Raghuanathan and Mori by the backup system of Tekade to incrementally backup time series data sets.
	One of ordinary skill in the art would have been motivated to make this modification in order to create an incremental backup of application data by creating a snapshot associated with a current incremental backup of a data file using a change tracker (Tekade [0024]).
	Claims 12 and 19 correspond to claim 1 and are rejected accordingly. 
	With regards to claim 2, Raghunathan further discloses: 
process second data associated with a second time-series stored in the log (Raghunathan [0037] process a plurality of time series data sets); 
determine that a second backup is not triggered ([0037] only replicate selected file of a single logical identifier); 
write the second data to the disk in a fourth data file ([0037] replicate the time series data set); and 
perform a compaction operation using the fourth data file ([0048] hash a given time series data set).
Claim 13 corresponds to claim 2 and is rejected accordingly. 
With regards to claim 8, Raghunathan does not disclose however Tekade discloses:
further cause the computer hardware processor to determine that the backup is triggered based on a global state of a time-series data store ([0214] the system determines that a copy is due and checks if the copy has already been made at the target. Triggers a snapshot to be made to the backup store).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the time series system of Raghuanathan and Mori by the backup system of Tekade to incrementally backup time series data sets.
	One of ordinary skill in the art would have been motivated to make this modification in order to create an incremental backup of application data by creating a snapshot associated with a current incremental backup of a data file using a change tracker (Tekade [0024]).
With regards to claim 9, Raghunathan does not disclose however Tekade discloses:
wherein the separate log is configured to track changes that occur after the backup is triggered ([0325] change tracking driver).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the time series system of Raghuanathan and Mori by the backup system of Tekade to incrementally backup time series data sets.
	One of ordinary skill in the art would have been motivated to make this modification in order to create an incremental backup of application data by creating a snapshot associated with a current incremental backup of a data file using a change tracker (Tekade [0024]).
With regards to claim 10, Raghunathan does not disclose however Tekade discloses:
wherein the incremental backup does not include new data received after the backup is triggered ([0308] only the changed blocks in each changed file are copied to backup storage).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the time series system of Raghuanathan and Mori by the backup system of Tekade to incrementally backup time series data sets.
	One of ordinary skill in the art would have been motivated to make this modification in order to create an incremental backup of application data by creating a snapshot associated with a current incremental backup of a data file using a change tracker (Tekade [0024]).
With regards to claim 11, Raghunathan does not disclose however Tekade discloses:
wherein the one or more third data files compacted to form the first data file are marked for deletion after the backup is completed ([0214] delete after retention period).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the time series system of Raghuanathan and Mori by the backup system of Tekade to incrementally backup time series data sets.
	One of ordinary skill in the art would have been motivated to make this modification in order to create an incremental backup of application data by creating a snapshot associated with a current incremental backup of a data file using a change tracker (Tekade [0024]).
Claims 3, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan (U.S Pub # 20160328432) in view of Mori (U.S Pub # 20060161593) and in further view of Tekade (U.S Pub # 20150142745) and Fatula (U.S Pub # 20050144283).
With regards to claim 3, Raghunathan does not disclose however Fatula discloses:
wherein the log is a global write ahead log ([0051] global log).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Raghunathan, Mori and Tekade by the logging system of Fatula to log backup activities.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage metadata information descriptive of backup data (Fatula [0015]).
	Claim 14 corresponds to claim 3 and is rejected accordingly.
With regards to claim 5, Raghunathan does not disclose however Fatula discloses:
wherein the log is a local write ahead log ([0064] local log).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Raghunathan, Mori and Tekade by the logging system of Fatula to log backup activities.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage metadata information descriptive of backup data (Fatula [0015]).
	Claim 16 corresponds to claim 5 and is rejected accordingly.
Claims 4, 6, 7, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raghunathan (U.S Pub # 20160328432) in view of Mori (U.S Pub # 20060161593) and in further view of Tekade (U.S Pub # 20150142745), Fatula (U.S Pub # 20050144283) and Grosman (U.S Pub # 20110137874).
With regards to claim 4, Raghunathan does not disclose however Grosman discloses:
further cause the computer hardware processor to write the data to the disk after the global write ahead log is flushed ([0031] transfer requires that the log record 117 associated with the first update at node 102 be flushed to persistent storage 121 before the modification by node 103 begins).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Raghunathan, Mori, Tekade and Fatula by the logging system of Grosman to flush the disk before writing data.
	One of ordinary skill in the art would have been motivated to make this modification in order to write log records for an update operation into a memory buffer by the node (Grosman [0003]).
	Claim 15 corresponds to claim 4 and is rejected accordingly.
	With regards to claim 6, Raghunathan does not disclose however Grosman discloses:
further cause the computer hardware processor to write the data to the disk after the local write ahead log is flushed ([0031] transfer requires that the log record 117 associated with the first update at node 102 be flushed to persistent storage 121 before the modification by node 103 begins).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Raghunathan, Mori, Tekade and Fatula by the logging system of Grosman to flush the disk before writing data.
	One of ordinary skill in the art would have been motivated to make this modification in order to write log records for an update operation into a memory buffer by the node (Grosman [0003]).
	Claim 17 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Raghunathan does not disclose however Grosman discloses:
wherein the log is an in-memory buffer ([0024] buffer).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage systems of Raghunathan, Mori, Tekade and Fatula by the logging system of Grosman to flush the disk before writing data.
	One of ordinary skill in the art would have been motivated to make this modification in order to write log records for an update operation into a memory buffer by the node (Grosman [0003]).
Claim 18 corresponds to claim 7 and is rejected accordingly.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166